Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment (not including the title) was given in an interview with Rory D. Rankin, Reg. No. 47,884, on February 23, 2021.
The application has been amended as follows:
Per MPEP 606.01, please change the title to --Wait Instruction for Preventing Execution of One or More Instructions until a Load Counter or Store Counter Reaches a Specified Value--.
Please amend the claims as shown in the attached claim listing.

Examiner Note
The attached claim listing is slightly different from the listing emailed to the examiner by applicant on February 23, 2021.  The additional amendments made by the examiner were discussed during the telephone interview, and are assumed to have been inadvertently omitted by applicant.  Again, if applicant disagrees with these changes, the examiner may consider an amendment filed in accordance with 37 CFR 1.312.  The differences are as follows:
In claim 8, the examiner inserted --and-- at the end of the 2nd to last paragraph.
In claim 15, the examiner inserted --and-- at the end of the 2nd to last paragraph.
In claim 15, last paragraph, the examiner deleted “pending” before “load counter”.
In claim 15, last paragraph, the examiner inserted --of the first pair-- after “load counter”.
In claim 20, the examiner inserted --of the first pair--.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding the independent claims, the prior art of record has not taught, either individually or in combination, and together with all other claimed features, a wait instruction with a first value settable to any of a zero or non-zero value which prevents execution of one or more instructions until the load counter of the first pair is equal to the first value.  The examiner notes that while Berglas has taught a “wait for hazard counter” instruction, this instruction always prevents execution of one or more instructions until a specified counter equals zero.  This instruction does not include a field that can be set to a non-zero value that would prevent execution of one or more instructions until a counter equals that non-zero value.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David J. Huisman whose telephone number is 571-272-4168.  The examiner can normally be reached on Monday-Friday, 9:00 am-5:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li, can be reached on 571-272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/David J. Huisman/Primary Examiner, Art Unit 2183